UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2394


YOUNIS EL SAYEDRI,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Younis El Sayedri, Petitioner Pro Se. Christina Petersen Greer, John Hogan, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Younis El Sayedri, a native and citizen of Sudan, petitions for review of orders of

the Board of Immigration Appeals (Board) dismissing his appeals from the immigration

judge’s decisions finding him inadmissible for having been convicted of a crime

involving moral turpitude, 8 U.S.C. § 1182(a)(2)(A)(i)(I) (2012), ineligible for

cancellation of removal, 8 U.S.C. § 1229b(a) (2012), and that he failed to meet his burden

for asylum, withholding of removal, protection under the CAT, and a discretionary

waiver of inadmissibility, 8 U.S.C. § 1182(i)(1) (2012). We dismiss the petition for lack

of jurisdiction.

       We lack jurisdiction under 8 U.S.C. § 1252(a)(2)(C) (2012), except as provided in

8 U.S.C. § 1252(a)(2)(D) (2012), to review the final order of removal of an alien

convicted of certain enumerated crimes, including a crime involving moral turpitude. We

retain jurisdiction “to review factual determinations that trigger the jurisdiction-stripping

provision, such as whether [El Sayedri] [i]s an alien and whether []he has been convicted

of [a CIMT].” Ramtulla v. Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002). Once we

confirm these two factual determinations, we can only consider “constitutional claims or

questions of law.” § 1252(a)(2)(D); see Turkson v. Holder, 667 F.3d 523, 526-27 (4th

Cir. 2012).    Moreover, only such claims that are colorable will be reviewed under

§ 1252(a)(2)(D). See Gomis v. Holder, 571 F.3d 353, 358 (4th Cir. 2009) (“[A]bsent a

colorable constitutional claim or question of law, our review of the issue is not authorized

by § 1252(a)(2)(D).”).



                                             2
       We conclude that, under the modified categorical approach, El Sayedri is

removable as charged because his conviction for conspiracy to commit immigration

document fraud, in violation of 18 U.S.C. §§ 2, 371, 1546(a) (2012), is a crime involving

moral turpitude. Therefore, our review is limited to colorable constitutional claims or

questions of law. After reviewing El Sayedri’s informal brief and his supplemental

informal brief, we conclude that El Sayedri fails to raise a reviewable constitutional claim

or question of law.

       Accordingly, we dismiss the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                   PETITION DISMISSED




                                             3